OPINION PER CURIAM:
On appellant’s petition, No. 416, Philadelphia, 1981, filed after submission of this appeal, and agreed to by the Commonwealth, we remand so that there may be a hearing on post-trial motions based upon after-discovered evidence. This remand is without prejudice to appellant being able to raise, on a future appeal, after the after-discovered evidence issue has been litigated in the lower court, the same issues he has raised on this appeal.
Appellant’s petition for remand is granted and the record on this appeal is remanded to the lower court for further proceedings consistent with this opinion. We do not retain jurisdiction.